DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 Claims 1, 3, and 10 have been amended, and claims 1, 3-10, and 12-15 remain pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-7, 10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 9,730,486), herein Brown.
Regarding claim 1, Brown discloses a force dissipating device in a footwear appliance, comprising: an actuator (upper plane 130) responsive to a displacement force (force 134) from a shoe sole (tread system) surface; an elastic field of resilient, compressible material (lower plane 110 with beams 120), the elastic field elongated in a direction aligned with the displacement force; and an inclined surface (sidewall surface of upper plane 130, which is inclined with respect to the bottom surface) attached to the actuator and disposed against the elastic field, the actuator adapted for movement adjacent to and parallel to the elastic field, the inclined surface oriented to compress the elastic field in a direction perpendicular to actuator displacement (as seen in Fig. 3b the elastic field is at least partially compressed in a downward direction perpendicular to force 134) by slidably engaging and compressing the elastic field in the perpendicular direction to the actuator movement; the elastic field is disposed to exert a counterforce against the inclined surface, the counterforce based on a volume of a compression zone defined by an area of the elastic field engaging the inclined surface, in response to the displacement force exerted on the actuator (column 5, line 4-column 6, line 47; column 8, lines 10-33; Fig. 2-3b, 5).
Regarding claim 3, Brown discloses that the displacement force results from a downward force of the shoe sole surface against a ground surface (column 6, lines 10-14).
Regarding claim 4, Brown discloses that the elastic field is engaged with the inclined surface for returning the displaced actuator based on the elastic field expanding to an uncompressed state (Fig. 3b).
Regarding claim 5, the inclined surface defines a constant compression region based on an area of the elastic field responsive to compression from displacement of the inclined surface (due to the interface between the inclined surface and lower plane 110; Fig. 5).
Regarding claim 6, the inclined surface counters the displacement force with a counterforce proportional to the compressed area of the elastic field.
Regarding claim 7, Brown discloses that the inclined surface is oriented at an angle that directs a component of the displacement force perpendicularly into a plane defined by the elastic field for opposing the displacement force, the component of the displacement force parallel to the sole surface (wherein the component of the displacement force is parallel to the sidewall sole surface; Fig. 3b).
Regarding claim 10, Brown discloses a method for mitigating harmful or detrimental forces in a footwear appliance, comprising: disposing an actuator from a shoe sole surface responsive to downward forces from ambulatory activities, the actuator responsive to a displacement force from a shoe sole surface; engaging an inclined surface on the actuator with an elastic field of resilient, compressible material, the elastic field elongated in a direction aligned with the displacement force; and disposing the inclined surface against the elastic field, the actuator adapted for movement adjacent to and parallel to the elastic field, the inclined surface oriented to compress the elastic field in a direction perpendicular to actuator displacement (as seen in Fig. 3b the elastic field is at least partially compressed in a downward direction perpendicular to force 134) by slidably engaging and compressing the elastic field in the perpendicular direction to the actuator movement; the elastic field disposed to exert a counterforce against the inclined surface, the counterforce based on a volume of a compression zone defined by an area of the elastic field engaging the inclined surface, in response to the displacement force exerted on the actuator (as discussed regarding claim 1 above).
Regarding claim 12, Brown discloses that the elastic field further comprises a plurality of opposed elastic fields (beams 120), the inclined surface further comprising a respective inclined surface corresponding to each of the opposed elastic fields (Fig. 1a-1c).
Regarding claim 13, Brown discloses that the elastic field and the inclined surface each define a circular shape (as seen in Fig. 1c, the outer surfaces of the elastic field and inclined surface define a circular shape around the perimeter of the footwear appliance).
Regarding claim 14, Brown discloses that the displaced actuator experiences a force based on an area of a constant compression region between the inclined surface and the elastic field (Fig. 5).
Regarding claim 15, Brown discloses that  the elastic field is disposed in a heel region of a shoe assembly (Fig. 1c), the elastic field extending above a top of the sole surface (column 5, lines 55-57), the top of the sole surface bearing a load of a wearer of the shoe assembly.

Claim(s) 1, 3, 4, 7, 10, 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peyton et al. (US 9,179,733), herein Peyton.
Regarding claim 1, Peyton discloses a force dissipating device in a footwear appliance, comprising: an actuator (plug 1233) responsive to a displacement force (ground force) from a shoe sole (lower plate 1254) surface; an elastic field of resilient, compressible material (compressible spring 1237), the elastic field elongated in a direction aligned with the displacement force; and an inclined surface (sidewall surface of plug 1233) attached to the actuator and disposed against the elastic field, the actuator adapted for movement adjacent to and parallel to the elastic field (wherein the plug may slide up and down), the inclined surface oriented to compress the elastic field in a direction perpendicular to actuator displacement (wherein the portions of the spring 1237 disposed laterally to the plug 1233 will be compressed in a direction perpendicular to the displacement force) by slidably engaging and compressing the elastic field in the perpendicular direction to the actuator movement; the elastic field is disposed to exert a counterforce against the inclined surface, the counterforce based on a volume of a compression zone defined by an area of the elastic field engaging the inclined surface, in response to the displacement force exerted on the actuator (column 17, line 7-column 19, line 56; Fig. 28-35).
Regarding claim 3, Peyton discloses that the displacement force results from a downward force of the shoe sole surface against a ground surface.
Regarding claim 4, Peyton discloses that the elastic field is engaged with the inclined surface for returning the displaced actuator based on the elastic field expanding to an uncompressed state (Fig. 30).
Regarding claim 7, Peyton discloses that the inclined surface is oriented at an angle that directs a component of the displacement force perpendicularly into a plane defined by the elastic field for opposing the displacement force, the component of the displacement force parallel to the sole surface Fig. 30).
Regarding claim 10, Peyton discloses a method for mitigating harmful or detrimental forces in a footwear appliance, comprising: disposing an actuator from a shoe sole surface responsive to downward forces from ambulatory activities, the actuator responsive to a displacement force from a shoe sole surface; engaging an inclined surface on the actuator with an elastic field of resilient, compressible material, the elastic field elongated in a direction aligned with the displacement force; and disposing the inclined surface against the elastic field, the actuator adapted for movement adjacent to and parallel to the elastic field, the inclined surface oriented to compress the elastic field in a direction perpendicular to actuator displacement by slidably engaging and compressing the elastic field in the perpendicular direction to the actuator movement; the elastic field disposed to exert a counterforce against the inclined surface, the counterforce based on a volume of a compression zone defined by an area of the elastic field engaging the inclined surface, in response to the displacement force exerted on the actuator (as discussed regarding claim 1 above).
Regarding claim 12, Peyton discloses that the elastic field further comprises a plurality of opposed elastic fields, the inclined surface further comprising a respective inclined surface corresponding to each of the opposed elastic fields (Fig. 30, 32).
Regarding claim 13, Peyton discloses that the elastic field and the inclined surface each define a circular shape (Fig. 30).
Regarding claim 15, Peyton discloses that  the elastic field is disposed in a heel region of a shoe assembly (Fig. 28), the elastic field extending above a top of the sole surface (Fig. 28), the top of the sole surface bearing a load of a wearer of the shoe assembly.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyton, as applied to claims 1 and 7.
Regarding claim 8, Peyton does not disclose the specific angle of the inclined angle, although it appears to be substantially around 45 degrees from parallel to the sole surface (Fig. 30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to orient the inclined angle substantially around 45 degrees from parallel to the sole surface in order to allow the plugs to slide effectively up and down through the legs 1255. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9, Peyton discloses that the elastic field imposes a resistance to the displacement force in a load region defined by an area of the elastic field opposed from the inclined surface (Fig. 30).
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
Applicant argues that no inclined surface is shown in Brown. However, inasmuch as Applicant has defined “an inclined surface” within the claims, the sidewall surface of upper plane 130 is an inclined surface attached to the actuator and disposed against the elastic field. The sidewall surface is inclined with respect to the horizontal upper or lower surfaces of upper plane 130. Claims 1 and 10 do not define any surface that the inclined surface is inclined with respect to, or any specific angle of the inclined surface. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the compression region remaining constant as the volume of the elastic field remains constant) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The claims recite that the elastic field is disposed to exert a counterforce based on a volume of a compression zone. This does not overcome Peyton, which has an elastic field disposed to exert a counterforce based on a volume of a compression zone defined by an area of the elastic field, as the plug 1233 is disposed against an area of the compressible spring 1237 which exerts a counterforce on the plug 1233. The counterforce is based on a volume of a compression zone, as the counterforce is based on the total contact area between the two elements.
Applicant argues that Brown does not show that the displacement force results from a downward force of the shoe sole against a ground surface, as Brown shows a perpendicular relation to the actuator. However, Brown discloses that the movement of the shoe sole layers is “based upon conflicting forces from the operator interface 141 and the floor interface 111” (column 6, lines 10-12). Although some of the forces are lateral shear forces, conflicting forces between a shoe sole and the floor also include a downward force of the shoe sole against a ground surface, as the user is standing on the ground surface. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732